Citation Nr: 0311665	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  98-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for recurrent left 
ankle sprain.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for bilateral bone spurs of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
December 1980 and from January 1981 to January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
for service connection for a left ankle sprain, and granted 
his claim for service connection for bilateral bone spurs of 
the feet, and assigned a noncompensable (zero percent) 
disability rating thereto.  The veteran filed a timely appeal 
to these determinations, claiming entitlement to service 
connection for recurrent left ankle sprain, and an initial 
compensable) disability rating for his service-connected 
bilateral bone spurs of the feet.

The Board notes that in September 1998, following the receipt 
of the transcript of a hearing held before an RO hearing 
officer in August 1998, the RO issued a rating decision which 
increased the initial disability evaluation for the veteran's 
service-connected bilateral bone spurs of the feet from 
noncompensably to 10 percent disabling, effective back to the 
February 1, 1997 date of service connection for this 
disability.  The Board notes that in a claim for an increased 
rating, "the claimant will generally be presumed to be 
seeking the maximum available benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  There is 
nothing in the record to show that the veteran expressly 
stated that he was only seeking a 10 percent initial rating 
for his bilateral bone spur disorder.  Further, there is no 
written withdrawal of this issue under 38 C.F.R. § 20.204 
(2002).  Therefore, the issue of an increased initial 
disability rating for bilateral bone spurs of the feet 
remains in appellate status.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file contains competent medical 
evidence that indicates that he is currently suffering from 
left ankle laxity which is related to left ankle sprain in 
service.

3.  The evidence shows that the veteran suffers from painful 
bone spurs, and he has been awarded the maximum schedular 
rating for this disorder.


CONCLUSIONS OF LAW

1.  Residuals of left ankle sprain manifested by laxity were 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002). 

2.  The schedular criteria for an initial disability 
evaluation in excess of 10 percent for bilateral bone spurs 
of the feet have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.10, 4.71a, Diagnostic Code 5299-5279 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his service connection and increased initial 
disability rating claims, as well as notice of the specific 
legal criteria necessary to substantiate these claims.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in August 1997, in the statement of the 
case (SOC) issued in June 1998, in the supplemental 
statements of the case (SSOCs) issued in September 1998 and 
February 2002, in the Board decision and remand dated in June 
2000, and in correspondence to the veteran have provided him 
with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in April 2001, the RO advised the veteran 
of the recent enactment of the VCAA, and provided him with 
detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claims.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence has been met.  The 
Board concludes that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment notes and hospital records, 
multiple VA examination reports, including x-rays, and 
several personal statements made by the veteran in support of 
his claim.  The veteran testified at a hearing before an RO 
hearing officer in August 1998, and a transcript of this 
testimony has been associated with the veteran's claims file.  
The RO has obtained all pertinent records regarding the 
issues on appeal and has effectively notified the veteran of 
the evidence required to substantiate his claims.  In the 
text of the April 2001 VCAA notice letter referenced above, 
the veteran was asked to complete the enclosed VA Form 21-
4142, Authorization for Release of Information," for each 
doctor or hospital where he had been treated for his 
disabilities so that VA could request all such records.  None 
of the VA Forms 21-4142 were returned by the veteran.  In 
addition, the Board notes that at the time of a May 2001 VA 
examination addendum, the examiner recorded the veteran's 
report that he did not have any post-service records of 
treatment for his left ankle problem.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

I.  Service Connection Claim

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran maintains that he sprained his left ankle in 
1984, and has suffered from repeated sprains and occasional 
pain in this ankle ever since that time.  A review of the 
veteran's service medical records reveals that in March 1984, 
the veteran presented to a base medical facility with 
complaints of bilateral ankle pain that had existed for the 
past two days.  A history of bilateral ankle sprains was 
noted.  Examination of the left ankle revealed slight 
swelling and discoloration of the left lateral side.  The 
examiner rendered a relevant diagnosis of left ankle sprain, 
applied ace bandages to both ankles, and sent the veteran for 
x-rays.  The results of the x-ray of the veteran's left ankle 
were "negative."  At the time of the veteran's October 1996 
Report of Medical History, the veteran reported occasional 
bilateral ankle pain.  The actual Report of Medical 
Examination found the veteran's lower extremities to be 
"normal," and did not note any ankle problems.

In July 1997, the veteran underwent a VA examination of his 
feet.  At that time, he reported that he sprained his left 
ankle shortly after having fracturing his right ankle, and 
was treated with Ace bandage wrapping of the left ankle.  He 
stated that he had suffered from repeated sprains since that 
time.  At the time of examination, he only complained of mild 
pain in the ankle with changes in the weather, similar to the 
right ankle.

On physical examination of the left ankle, the examination 
was unable to find any abnormalities.  The ankle was stable, 
nontender, and neurovascularly intact.  The examiner stated 
that the findings of the left ankle were similar to those of 
the right ankle, which showed negative Drawer sign and talar 
tilt, no tenderness on palpation of the anterior talofibular 
ligament, and normal and nontender range of motion to 20 
degrees of dorsiflexion and 60 degrees of plantar flexion.  
The examiner rendered a relevant diagnosis of left ankle 
sprain with repeat sprain since that time, currently with 
mild pain during weather changes, not affecting his chosen 
occupation.  The Board observes that x-rays of the veteran's 
left ankle taken the next day revealed no abnormalities.

In August 1998, the veteran testified at a hearing held 
before an RO hearing officer.  At that time, he reported that 
he had sprained his left ankle in service, and had 
experienced repeated sprains since that time.  He stated that 
both ankles hurt, although the right ankle hurt more.  He 
indicted that he did not experience any locking in the left 
ankle.  He reported fatigue in the left ankle upon excessive 
use or standing for too long, as well as pain in the ankle 
joint.  He indicated that he took prescription Motrin for his 
ankle pain, which had been prescribed for treatment of muscle 
aches.

In June 2000, the Board remanded the veteran's claim to the 
RO for further development.  Specifically, the Board 
determined that a new VA examination was required, since the 
examiner who performed the July 1997 examination did not 
indicate that he had reviewed the veteran's claims file in 
rendering his diagnosis, and did not explain how he came to 
the conclusion that the veteran was suffering from "repeat 
sprain" since service despite the fact that both clinical 
and x-ray examinations were entirely normal.

Therefore, in December 2000 the veteran again underwent an 
examination of his left ankle.  At that time, the veteran 
reported that he experience intermittent left ankle pain, 
which was greatest at night after working all day.  He stated 
that this pain caused him to limp, but did not significantly 
interfere with is lifestyle since he used a mechanic's chair 
to help him at work.  He reported that he took Motrin as 
needed for pain.  

On physical examination of the left ankle, there was no 
swelling or tenderness on palpation.  Active range of motion 
was from 20 degrees dorsiflexion to 60 degrees of plantar 
flexion, without any pain.  The veteran had full eversion and 
inversion of the ankle, again without any pain.  Anterior 
drawer sign was negative, and posterior tibial muscles were 
intact.  The examiner rendered a diagnosis of "occasional 
left ankle pain with a history of a sprain in 1994 [sic]," 
and recommended a radiographic examination to check for 
evidence of degenerative joint disease.

The Board observes that the veteran underwent the recommended 
x-ray later that day, which showed no acute fracture or 
dislocation and an intact ankle mortise.  The only 
abnormality shown was mild spurring of the calcaneus (heel 
bone), for which the veteran is separately service connected.

It appears that the RO determined that this examination 
report did not address all of the issues raised by the 
Board's June 2000 remand.  Therefore, in May 2001 the 
examiner who performed the December 2000 examination 
completed an addendum report in which he indicated that the 
veteran's claims file had been reviewed.  The examiner noted 
that the veteran complained of mild pain at the end of the 
day after being on his feet, but did not report any 
instability.  On physical examination, the veteran had a 
negative anterior Drawer sign, although he did feel "a 
little bit lax with dorsiflexion supination."  The examiner 
noted that the veteran did not have any records of treatment 
for his ankle problem.  However, he stated that the veteran 
did have "objective evidence of history of ankle sprain," 
as his left ankle was more lax than the right ankle.  
Otherwise, his left ankle functioned well.  The examiner 
rendered a diagnosis of a history of left ankle sprain.  The 
examiner again recommended examination of the radiographs 
which were obtained on the veteran's last visit.  The Board 
observes that, as noted above, these radiographs were 
negative for any ankle abnormality.

Following a review of the evidence, the Board finds that the 
evidence supports a finding that the veteran currently 
suffers from a left ankle disability which is related to 
service.  The veteran clearly suffered from a left ankle 
sprain in 1984, while in service.  Furthermore, the Board 
observes that the statement by the examiner who performed the 
May 2001 examination that the veteran was suffering from left 
ankle laxity provides evidence of a current left ankle 
pathology.  Finally, the Board finds that the examiner's 
opinion that this laxity constituted current objective 
evidence supporting his history of a left ankle sprain 
provides a nexus, or link, between the current disability and 
the veteran's inservice injury, since the laxity was 
implicitly determined to be a current residual of his 
inservice left ankle sprain.  Therefore, service connection 
for residuals of a left ankle sprain, manifested by laxity, 
is warranted.

II.  Increased Initial Disability Rating Claim

The veteran has claimed entitlement to an increased rating 
for his service-connected bilateral bone spurs of the feet.  
This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception to the initial 
rating award dated in August 1997.  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 127 (1999), citing Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  In addition, in cases 
where the claim for a higher evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, "staged" ratings may be assigned if there is a 
material change in the degree of disability during the 
pendency of the appeal.  See generally Fenderson, 12 Vet. App 
at 119. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Evidence relevant to the veteran's increased initial 
disability rating claim includes the report of a VA feet 
examination conducted in July 1997.  At that time, the 
veteran complained of foot pain, most noticeable when walking 
barefoot and on uneven ground.  The examiner rendered a 
diagnosis of bilateral foot pain associated with walking on 
uneven ground or walking barefoot, which might be associated 
with shoe wear changes and might be improved with 
modifications in shoe wear.  The examiner stated "No 
deformities noted."  

The veteran also underwent a VA general medical examination 
in July 1997, at which time he complained of bilateral feet 
pain, worse at night and after being on his feet all day.  He 
reported that his job required him to stand quite a bit, so 
he had to take frequent breaks to rest his feet.  On physical 
examination, the veteran's feet showed good motor strength.  
No metatarsalgia or calcaneal pain could be appreciated.  The 
examiner rendered a diagnosis of bilateral feet pain.

The Board notes that an x-ray of the veteran's right foot 
taken the day following these examinations showed a small 
bone spur posteriorly at the right calcaneus, either within 
or adjacent to the plantar aspect of the second 
metatarsophalangeal joint, while an x-ray of the left foot 
revealed a small bone spur at the posterior aspect of the 
left calcaneus.

At the time of the veteran's August 1998 hearing before an RO 
hearing officer, the veteran stated that he suffered from 
constant pain in the heels of both feet, which became worse 
as the day wore on.  He stated that after a 50-hour workweek 
he was unable to go shopping with his wife due to heel pain.  
He reported that while he stood on his feet most of the day 
for his job, his boss allowed him to use a stool because of 
his problems, which alleviated the pain.  

The veteran's bilateral bone spurs of the feet have been 
evaluated as 10 percent disabling by analogy to the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5279, 
pursuant to which the severity of anterior metatarsalgia 
(Morton's disease) is evaluated.  Under this code, a 10 
percent rating is warranted for anterior metatarsalgia, 
either unilateral of bilateral.  A 10 percent rating is the 
only rating contemplated by DC 5279.  As the veteran is 
already in receipt of the highest rating under DC 5279, an 
increased initial disability rating under this code is not 
available.

Therefore, the Board has considered whether the veteran is 
entitled to a higher rating under the provisions of other 
related codes.  The Board has considered the application of 
DC 5276, pursuant to which the severity of acquired flatfoot 
is evaluated.  Because the veteran's foot disorder affects 
both feet, the rating percentages for bilateral flatfoot 
under DC 5276 are for application.  Under this code, a 
noncompensable (zero percent) rating is warranted for mild 
acquired flatfoot, with symptoms relieved by the use of a 
built-up shoe or arch support.  A 10 percent rating is 
warranted for moderate acquired flatfoot, with weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo Achilles, and pain on manipulation and use of the feet, 
either bilateral or unilateral.  A 30 percent rating is 
warranted for severe bilateral flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A 50 
percent rating is warranted for pronounced bilateral 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.

The Board finds that since the veteran's foot disorder is 
manifested solely by complaints of mild foot pain following 
standing for extended periods or walking on uneven surfaces, 
the veteran's disorder is not akin to "severe" acquired 
bilateral flatfoot.  The Board finds that a higher, 30 
percent rating is not warranted, since the disorder is not 
severe, with manifestations equaling marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, or 
characteristic callosities.  On the contrary, there were no 
clinical manifestations of the veteran's foot disorder on 
examination, only subjective complaints of pain on extended 
use.

The Board has also considered the application of DC 5284, 
pursuant to which the severity of foot injuries not 
specifically contemplated by any other diagnostic code 
section is rated.  Under this code section, a 10 percent 
rating is warranted for moderate foot injuries.  If such 
injuries are moderately severe, a 20 percent rating is 
warranted.  Finally, if such injuries are severe, a 30 
percent rating is warranted.  Given the fact that the 
veteran's foot disorder is only manifested by mild foot pain 
following extended use, which resolved following rest, the 
Board finds that the veteran's bilateral foot disorder would 
not warrant separate 10 percent ratings for each foot under 
this code based on the findings as demonstrated above.  Thus, 
an assignment of separate 10 percent ratings for each foot is 
not in order under DC 5284.  The Board finds that the 
criteria for a 10 percent evaluation under DC 5279 is most 
analogous to the symptomatology demonstrated by the service-
connected disability at issue, and thus, a higher evaluation 
under another code is not in order. 

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an 
increased initial disability rating for bilateral bone spurs 
of the feet.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.

In reaching the foregoing decision to deny an increased 
initial rating for the disability at issue, the Board has 
also given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (2002).  In this regard, however, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  The current evidence of 
record does not demonstrate, nor has it been contended, that 
this disability has resulted in frequent periods of 
hospitalization, or indeed any hospitalization at all.  
Moreover, while this disability may have an adverse effect 
upon employment, as noted by the veteran, it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  Furthermore, it appears that the 
veteran is able to fully perform his job with simple 
accommodations made by his employer, such as allowing the 
veteran to sit on a stool when his feet hurt.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the Rating Schedule, the Board concludes that 
a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321, is not warranted. 




ORDER

Service connection for residuals of a left ankle sprain, 
manifested by laxity, is granted.

The 10 percent disability rating initially assigned for the 
veteran's bilateral bone spurs of the feet was proper, and 
thus a rating in excess of 10 percent is denied.




	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

